DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sone et al. (US 2018/0150010) in view of Kosuge et al. (US 2016/0378040).
Sone et al. (…010) disclose a system comprising: a memory resource ([0048]; and figures 3A and 3B); and a processing resource executing instructions stored in the memory resource ([0048]) to: perform a calibration procedure for a printing device including a printing component (figure 11A and 11B); deliver a print material arranged in a shape to a calibration image on the . 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sone et al. (US 2018/0150010) in view of Kosuge et al. (US 2016/0378040) as applied to claims 1 and 7 above, and further in view of Nishida et al. (US 2006/0110175).
Sone et al. (…010) in view of Kosuge et al. (…040) disclose the features mentioned previously, but do not disclose the specific claimed compound shape and do not disclose the calibration images including areas of different sizes.  Nishida et al. (…175) disclose a calibration 
of the claimed invention for the calibration images to have the specific compound shape, since as disclosed by Nishida et al. (…175), it is well known in the art to have such a shape for a calibration image.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed calibration images have areas of different sizes, since as disclosed by Nishida et al. (…175), it is well known in the art that different size images are formed and detected for calibration. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sone et al. (US 2018/0150010) in view of Kosuge et al. (US 2016/0378040) as applied to claim 7 above, and further in view of Takezawa (US 2020/0050139).
Sone et al. (…010) in view of Kosuge et al. (…040) disclose the features mentioned previously, but do not disclose the printing component be the claimed imaging drum.  Takezawa (…139) discloses a method including an imaging drum (100) which has print material arranged thereon for detection by a detector (600) ([0102]; and figure 10) [see Applicant’s claim 9].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the printing component be the claimed imaging drum, as disclosed by Takezawa (…139), since is well known in the art for an imaging drum to have images thereon that are sensed for calibration.


Response to Arguments
Applicant’s arguments filed 12/08/2021 have been fully considered but they are not persuasive.
            Applicant argues that Sone et al. (US 2018/0150010) in view of Kosuge et al. (US 2016/0378040) do not disclose or suggest the claimed subject matter of claims 1, 7 and 13, specifically, detect a print material density abnormality via signal analysis instructions executed during the calibration procedure and data from measuring the print material density of the print material from a material developer.  However, as explained in the rejection above, Sone et al. (…010) disclose this feature.
            In Applicant’s specification  the print material is defined as ink, toner, agents, powders, etc. ([0001]); the print material is contained within print material developers (108-1, 108-2, 108-3 and 108-4); the print material is delivered from the print material developers to a calibration image ([0022]), in other words, the print material is from the print material developers since the print material developers provide the print material that forms the calibration image; the density sensor (112) measures a density of the print material from the print material developers that is delivered to the printing component, where the sensor (112) measures the print material density on the shape in the calibration image ([0026]), thus the sensor (112) measures the density of the print material forming the calibration image, where signal analysis instructions can detect print material density abnormalities based on the density of the print material that forms the calibration image as sensed by the sensor (112) ([0027]).  Similarly, as explained above, Sone et al. (…010) disclose a sensor (18) that measures a print material density on a calibration image 

Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        February 17, 2022